Case 2:19-cv-09021-PSG-RAO Document 1 Filed 10/21/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Luis Villegas,                           Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      Kon Son Park;                            Act; Unruh Civil Rights Act
        Young Mi Park;
15      Kevin Kwangseok Choi;
        Yeon Sook Lee; and Does 1-10,
16
                  Defendants.
17
18
              Plaintiff Luis Villegas complains of Kon Son Park; Young Mi Park; Kevin
19    Kwangseok Choi; Yeon Sook Lee; and Does 1-10 (“Defendants”), and alleges
20
      as follows:
21
22      PARTIES:
23
        1. Plaintiff is a California resident with physical disabilities. He is a
24
      paraplegic who cannot walk and who uses a wheelchair for mobility.
25      2. Defendants Kon Son Park and Young Mi Park owned the real property
26
      located at or about 11401 Vermont Avenue, Los Angeles, California, in July
27
      2019.
28      3. Defendants Kon Son Park and Young Mi Park own the real property


                                             1

      Complaint
Case 2:19-cv-09021-PSG-RAO Document 1 Filed 10/21/19 Page 2 of 7 Page ID #:2




 1    located at or about 11401 Vermont Avenue, Los Angeles, California,
 2    currently.
 3      4. Defendants Kevin Kwangseok Choi and Yeon Sook Lee owned Imperial
 4    Liquor Land located at or about 11401 Vermont Avenue, Los Angeles,
 5    California, in July 2019.
 6      5. Defendants Kevin Kwangseok Choi and Yeon Sook Lee own Imperial
 7    Liquor Land (“Store”) located at or about 11401 Vermont Avenue, Los
 8    Angeles, California, currently.
 9      6. Plaintiff does not know the true names of Defendants, their business
10    capacities, their ownership connection to the property and business, or their
11    relative responsibilities in causing the access violations herein complained of,
12    and alleges a joint venture and common enterprise by all such Defendants.
13    Plaintiff is informed and believes that each of the Defendants herein,
14    including Does 1 through 10, inclusive, is responsible in some capacity for the
15    events herein alleged, or is a necessary party for obtaining appropriate relief.
16    Plaintiff will seek leave to amend when the true names, capacities,
17    connections, and responsibilities of the Defendants and Does 1 through 10,
18    inclusive, are ascertained.
19
20      JURISDICTION & VENUE:
21      7. The Court has subject matter jurisdiction over the action pursuant to 28
22    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24      8. Pursuant to supplemental jurisdiction, an attendant and related cause
25    of action, arising from the same nucleus of operative facts and arising out of
26    the same transactions, is also brought under California’s Unruh Civil Rights
27    Act, which act expressly incorporates the Americans with Disabilities Act.
28      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                             2

      Complaint
Case 2:19-cv-09021-PSG-RAO Document 1 Filed 10/21/19 Page 3 of 7 Page ID #:3




 1    founded on the fact that the real property which is the subject of this action is
 2    located in this district and that Plaintiff's cause of action arose in this district.
 3
 4      FACTUAL ALLEGATIONS:
 5      10. Plaintiff went to the Store in July 2019 with the intention to avail
 6    himself of its goods and to assess the business for compliance with the
 7    disability access laws.
 8      11. The Store is a facility open to the public, a place of public
 9    accommodation, and a business establishment.
10      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11    to provide accessible parking.
12      13. On information and belief, the defendants currently fail to provide
13    accessible parking.
14      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
15    provide accessible sales counters.
16      15. On information and belief, the defendants currently fail to provide
17    accessible sales counters.
18      16. Moreover, on the date of the plaintiff’s visit, the defendants failed to
19    provide accessible paths of travel outside and inside the Store.
20      17. On information and belief, the defendants currently fail to provide
21    accessible paths of travel outside and inside the Store.
22      18. Plaintiff personally encountered these barriers.
23      19. By failing to provide accessible facilities, the defendants denied the
24    plaintiff full and equal access.
25      20. The failure to provide accessible facilities created difficulty and
26    discomfort for the Plaintiff.
27      21. The defendants have failed to maintain in working and useable
28    conditions those features required to provide ready access to persons with


                                                3

      Complaint
Case 2:19-cv-09021-PSG-RAO Document 1 Filed 10/21/19 Page 4 of 7 Page ID #:4




 1    disabilities.
 2      22. The barriers identified above are easily removed without much
 3    difficulty or expense. They are the types of barriers identified by the
 4    Department of Justice as presumably readily achievable to remove and, in fact,
 5    these barriers are readily achievable to remove. Moreover, there are numerous
 6    alternative accommodations that could be made to provide a greater level of
 7    access if complete removal were not achievable.
 8      23. Plaintiff will return to the Store to avail himself of its goods and to
 9    determine compliance with the disability access laws once it is represented to
10    him that the Store and its facilities are accessible. Plaintiff is currently deterred
11    from doing so because of his knowledge of the existing barriers and his
12    uncertainty about the existence of yet other barriers on the site. If the barriers
13    are not removed, the plaintiff will face unlawful and discriminatory barriers
14    again.
15      24. Given the obvious and blatant nature of the barriers and violations
16    alleged herein, the plaintiff alleges, on information and belief, that there are
17    other violations and barriers on the site that relate to his disability. Plaintiff will
18    amend the complaint, to provide proper notice regarding the scope of this
19    lawsuit, once he conducts a site inspection. However, please be on notice that
20    the plaintiff seeks to have all barriers related to his disability remedied. See
21    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22    encounters one barrier at a site, he can sue to have all barriers that relate to his
23    disability removed regardless of whether he personally encountered them).
24
25    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27    Defendants.) (42 U.S.C. section 12101, et seq.)
28      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                                4

      Complaint
Case 2:19-cv-09021-PSG-RAO Document 1 Filed 10/21/19 Page 5 of 7 Page ID #:5




 1    again herein, the allegations contained in all prior paragraphs of this
 2    complaint.
 3      26. Under the ADA, it is an act of discrimination to fail to ensure that the
 4    privileges, advantages, accommodations, facilities, goods and services of any
 5    place of public accommodation is offered on a full and equal basis by anyone
 6    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7    § 12182(a). Discrimination is defined, inter alia, as follows:
 8             a. A failure to make reasonable modifications in policies, practices,
 9                 or procedures, when such modifications are necessary to afford
10                 goods,    services,    facilities,   privileges,    advantages,   or
11                 accommodations to individuals with disabilities, unless the
12                 accommodation would work a fundamental alteration of those
13                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14             b. A failure to remove architectural barriers where such removal is
15                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                 defined by reference to the ADA Standards.
17             c. A failure to make alterations in such a manner that, to the
18                 maximum extent feasible, the altered portions of the facility are
19                 readily accessible to and usable by individuals with disabilities,
20                 including individuals who use wheelchairs or to ensure that, to the
21                 maximum extent feasible, the path of travel to the altered area and
22                 the bathrooms, telephones, and drinking fountains serving the
23                 altered area, are readily accessible to and usable by individuals
24                 with disabilities. 42 U.S.C. § 12183(a)(2).
25      27. When a business provides parking for its customers, it must provide
26    accessible parking.
27      28. Here, accessible parking has not been provided.
28      29. When a business provides facilities such as sales or transaction counters,


                                              5

      Complaint
Case 2:19-cv-09021-PSG-RAO Document 1 Filed 10/21/19 Page 6 of 7 Page ID #:6




 1    it must provide accessible sales or transaction counters.
 2      30. Here, accessible sales or transaction counters have not been provided.
 3      31. When a business provides paths of travel, it must provide accessible
 4    paths of travel.
 5      32. Here, accessible paths of travel have not been provided.
 6      33. The Safe Harbor provisions of the 2010 Standards are not applicable
 7    here because the conditions challenged in this lawsuit do not comply with the
 8    1991 Standards.
 9      34. A public accommodation must maintain in operable working condition
10    those features of its facilities and equipment that are required to be readily
11    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12      35. Here, the failure to ensure that the accessible facilities were available
13    and ready to be used by the plaintiff is a violation of the law.
14
15    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17    Code § 51-53.)
18      36. Plaintiff repleads and incorporates by reference, as if fully set forth
19    again herein, the allegations contained in all prior paragraphs of this
20    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21    that persons with disabilities are entitled to full and equal accommodations,
22    advantages, facilities, privileges, or services in all business establishment of
23    every kind whatsoever within the jurisdiction of the State of California. Cal.
24    Civ. Code §51(b).
25      37. The Unruh Act provides that a violation of the ADA is a violation of the
26    Unruh Act. Cal. Civ. Code, § 51(f).
27      38. Defendants’ acts and omissions, as herein alleged, have violated the
28    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                               6

      Complaint
Case 2:19-cv-09021-PSG-RAO Document 1 Filed 10/21/19 Page 7 of 7 Page ID #:7




 1    rights to full and equal use of the accommodations, advantages, facilities,
 2    privileges, or services offered.
 3       39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4    discomfort or embarrassment for the plaintiff, the defendants are also each
 5    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6    (c).)
 7
 8              PRAYER:
 9              Wherefore, Plaintiff prays that this Court award damages and provide
10    relief as follows:
11            1. For injunctive relief, compelling Defendants to comply with the
12    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13    plaintiff is not invoking section 55 of the California Civil Code and is not
14    seeking injunctive relief under the Disabled Persons Act at all.
15            2. Damages under the Unruh Civil Rights Act, which provides for actual
16    damages and a statutory minimum of $4,000 for each offense.
17            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
20    Dated: October 17, 2019              CENTER FOR DISABILITY ACCESS
21
22                                         By:
23                                         ____________________________________

24                                                Russell Handy, Esq.
                                                  Attorney for plaintiff
25
26
27
28


                                                 7

      Complaint
